Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 27, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  158052 & (56)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  UNIVERSITY OF MICHIGAN REGENTS,                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158052
                                                                     COA: 339198
                                                                     Washtenaw CC: 16-001122-CK
  VICTOR P. VALENTINO, J.D., P.C.,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion to respond to amici briefs is GRANTED. The
  application for leave to appeal the May 29, 2018 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the Court of Appeals judgment. The Court of Appeals found this Court’s
  decision in Covenant Med Ctr, Inc v State Farm, 500 Mich. 191 (2017), “dispositive.”
  Covenant held that a healthcare provider possesses no statutory cause of action against an
  insurer for recovery of PIP benefits. Plaintiff is a healthcare provider. But the plaintiff is
  not seeking payment from an insurance provider for no-fault benefits under a statutory
  no-fault theory. Rather, the plaintiff’s complaint alleges a common-law tort—
  conversion—against the defendant, an attorney, based on the defendant’s retention of
  one-third of the funds from a check that was made payable directly to both plaintiff and
  defendant. Although a healthcare provider has no statutory cause of action against an
  insurer to compel payment under the no-fault act, the act permits insurers to directly pay
  healthcare providers on the injured person’s behalf. MCL 500.3112. The insurer did so
  here. “[I]f an instrument is payable to 2 or more persons not alternatively, it is payable to
  all of them and may be negotiated, discharged, or enforced only by all of them.” MCL
  440.3110(4) (emphasis added). Thus, the plaintiff, as joint payee, had a right to control
  the funds. Covenant is not dispositive on the question presented here. We REMAND
  this case to the Washtenaw Circuit Court for further proceedings not inconsistent with
  this order.

         BERNSTEIN, J., did not participate due to a familial relationship.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 27, 2019
          s0320
                                                                                Clerk